Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/27/20, with respect to the rejection(s) of claim(s) 1-5, 8-13, 15-16, 19-22 and 25-29 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carothers.


Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/13/20 was filed after the mailing date of the application on 9/26/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
2.	The information disclosure statement (IDS) submitted on 6/25/20 was filed after the mailing date of the application on 9/26/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 15-16, 19-22 and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carothers (US Patent Pub. 20190098051).


As per claims 1 and 12: Carothers discloses a method of executing a transaction for a user, the method being performed by at least one computer processor executing computer program instructions tangibly stored on at least one non-transitory computer-readable medium, the method comprising (See abstract):
Paragraph 20; requests directed at that space to a server that logs the traffic);

selecting an IP address from a pool of IP addresses, each of which is different from an IP address of the control server, assigning the selected IP address to a transaction server for executing the transaction, and communicating the selected IP address to the control server (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
executing the transaction at the transaction server in response to messages transmitted from the user directly to the transaction server over the network using the selected IP address (Paragraph 33; a Darknet server is designated as a default route for every IP address of the ISP. In block 320, traffic is received through unused IP addresses on the server).
As per claims 2 and 13: Carothers discloses the method of claim 1, wherein the transaction server is created when one of a pool of servers that are not accessible over the network is assigned the selected IP address and becomes accessible within the network with the selected IP address (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
As per claims 3 and 14: Carothers discloses the method of claim 1, in response to the request, provisioning the transaction server (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
As per claims 8 and 19: Carothers discloses the method of claim 1, wherein the control server communicates the selected IP address of the transaction server to the user (Paragraph 32; all unassigned IP addresses are selected from a service provider).
As per claims 9 and 20: Carothers discloses the method of claim 1, wherein (B) further comprises:
(B)(4) in response to the request, updating at least one security policy of the transaction server so that the transaction server becomes addressable (Paragraph 33; the traffic through the unused IP addresses is replied to. In block 340, an authentication attempt with the unused IP addresses is monitored for. In block 350, a user name and password used in the authentication attempt is captured).
As per claims 10 and 21: Carothers discloses the method of claim 1, further comprising:
after assigning the selected IP address to one of the pool of servers, provisioning a new server and adding the new server to the pool of servers; and updating at least one security policy of the new server so that the new server becomes unaddressable over the network (Paragraph 33; a Darknet server is designated as a default route for every IP address of the ISP. In block 320, traffic is received through unused IP addresses on the server).
As per claims 11 and 22: Carothers discloses the method of claim 1, further comprising:
in response to determining that a server termination criterion has been satisfied, terminating the transaction server (Paragraph 32-33).
As per claim 26: (New) Carothers discloses the method of claim 1, wherein the IP address is randomly selected from the pool of IP addresses (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
As per claim 28: (New) Carothers discloses the method of claim 12, wherein each of the first IP address and the second IP address is selected from a pool of IP addresses, each of which is different from an IP address of the control server (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carothers (US Patent Pub. 20190098051) in view of Lapidous (US Patent Pub. 2016/0197933).


As per claim 4 and 15: Carothers discloses the method of claim 3, in response to the request, provisioning the transaction server (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
Carothers does not specifically disclose wherein provisioning the transaction server comprises provisioning the transaction server with an SSL certificate installed thereon.
Lapidous (2016/0197933) discloses the domain name server obtains information about a plurality of IP addresses associated with different domains and returns an IP address associated with requested domain (Paragraph 62). Each protocol conversion Paragraph 124).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Carothers and Lapidous in it’s entirety, to modify the technique of Carothers for all unassigned IP addresses are selected from a service provider and assigned to a Darknet server by adopting Lapidous's teaching for private wildcard SSL certificate. The motivation would have been to improve executing a transaction for a user.
As per claim 5 and 16: Carothers discloses the method of claim 4, wherein the SSL certificate comprises a wildcard SSL certificate (See Lapidous; Paragraph 124).


Claim 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Carothers (US Patent Pub. 20190098051) in view of Chen (US Patent Pub. 20150085828).


As per claim 25: (New) Carothers discloses the method of claim 1, further comprising: selecting an IP address from a pool of IP addresses, each of which is different from an IP address of the control server, assigning the selected IP address to a transaction server for executing the transaction, and communicating the selected IP address to the Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
Carothers does not specifically disclose creating a DNS entry for the transaction server, the DNS entry including a randomly constructed hostname. 
Chen discloses obtains hostnames of a plurality of data gateways from the DNS server according to the plurality of APNs respectively, the new-side mobility management node may select a hostname of a data gateway randomly (Paragraph 54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Carothers and Chen in it’s entirety, to modify the technique of Carothers for all unassigned IP addresses are selected from a service provider and assigned to a Darknet server by adopting Chen's teaching for select a hostname of a data gateway randomly. The motivation would have been to improve executing a transaction for a user.
As per claim 27: (New) Carothers discloses the method of claim 12, wherein the method further comprises:
selecting an IP address from a pool of IP addresses, each of which is different from an IP address of the control server, assigning the selected IP address to a transaction server for executing the transaction, and communicating the selected IP address to the control server (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).
creating first and second DNS entries for the first and second transaction servers, respectively (Paragraph 32).
Carothers does not specifically disclose each of the first and second DNS entries including a randomly constructed hostname.
	Chen discloses obtains hostnames of a plurality of data gateways from the DNS server according to the plurality of APNs respectively, the new-side mobility management node may select a hostname of a data gateway randomly (Paragraph 54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Carothers and Chen in it’s entirety, to modify the technique of Carothers for all unassigned IP addresses are selected from a service provider and assigned to a Darknet server by adopting Chen's teaching for select a hostname of a data gateway randomly. The motivation would have been to improve executing a transaction for a user.
As per claim 29: (New) Carothers discloses the method of claim 28, wherein each of the first IP address and the second IP address is selected from a pool of IP addresses, each of which is different from an IP address of the control server (Paragraph 32; all unassigned IP addresses are selected from a service provider. In block 220, the unassigned IP addresses are assigned to a Darknet server. In block 230, traffic sent to the Darknet server is monitored).

Chen discloses obtains hostnames of a plurality of data gateways from the DNS server according to the plurality of APNs respectively, the new-side mobility management node may select a hostname of a data gateway randomly (Paragraph 54).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Carothers and Chen in it’s entirety, to modify the technique of Carothers for all unassigned IP addresses are selected from a service provider and assigned to a Darknet server by adopting Chen's teaching for select a hostname of a data gateway randomly. The motivation would have been to improve executing a transaction for a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433